FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            January 31, 2006
                                    TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                             Clerk of Court


 ROBERT C. GARNETT, SR.,

        Petitioner-Appellant,
                                                            No. 05-1248
 v.                                                     (District of Colorado)
                                                         (D.C. No. 05-Z-422)
 GARY GOLDER, Warden,

        Respondent-Appellee.



                                           ORDER


Before BRISCOE, LUCERO and MURPHY, Circuit Judges.


       Appellant, Robert C. Garnett, filed an application for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 on May 24, 2005, challenging the

calculation of his statutory discharge date. The district court concluded Garnett

had failed to exhaust his state remedies and dismissed the application. Garnett

now seeks a certificate of appealability     (“COA”) to enable him to appeal the

district court’s dismissal of his § 2241 application.    See 28 U.S.C. § 2253(c)(2).

Garnett’s motion to proceed      in forma pauperis on appeal is granted .

       The brief Garnett filed with this court indicates he is no longer

incarcerated. Accordingly, Garnett was ordered to show cause as to why his
application for a COA should not be dismissed as moot.         See Spencer v. Kemna ,

523 U.S. 1, 7 (1998). After reviewing the         entire record on appeal, including

Garnett’s response to the order to show cause, this court concludes that the

application for COA is moot. Accordingly, we           dismiss Garnett’s appeal.

                                        Entered for the Court
                                        ELISABETH A. SHUMAKER, Clerk


                                        By
                                                   Deputy Clerk




                                            -2-